Citation Nr: 0827424	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  04-00 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than June 9, 1997, 
for the grant of service connection for schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The veteran had active service from August 1973 to August 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  



FINDINGS OF FACT

1.  The Board issued a June 1985 decision that denied 
restoration of service connection for schizophrenia.     

2.  The veteran again submitted a claim for service 
connection for a nervous disorder on June 9, 1997.

3.  Service connection was subsequently granted for the 
veteran's schizoaffective disorder, effective June 9, 1997.

4.  In a March 2004 decision, the Board determined that there 
was no clear and unmistakable error (CUE) in the Board's June 
1985 decision.



CONCLUSION OF LAW

An effective date earlier than June 9, 1997, for the grant of 
service connection for schizoaffective disorder is not 
warranted.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 
3.155, 3.400(q) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Although the appellant received inadequate notice, and that 
error is presumed prejudicial, the record reflects that the 
purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

In a December 2006 letter, the RO included an explanation of 
VA's duty to assist in obtaining records and providing a 
medical examination or opinion where necessary.  The letter 
also requested that the appellant sign and return 
authorization forms providing consent for VA to obtain his 
private medical records and that the appellant submit any 
evidence that the claimed conditions existed from service to 
the present time, any treatment records pertaining to the 
claim, any medical evidence of current disabilities.  

The December 2006 supplemental statement of the case provided 
the appellant with the relevant regulations for his earlier 
effective date claim, including those governing VA's notice 
and assistance duties, as well as an explanation of the 
reason for the denial of the claim.  Moreover, the record 
shows that the appellant was represented by a Veteran's 
Service Organization throughout the adjudication of the 
claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, 
based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his service connection claims, and as such, that 
he had a meaningful opportunity to participate in the 
adjudication of his claims such that the essential fairness 
of the adjudication was not affected.  See Sanders, 487 F.3d 
at 489. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise. Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.

Factual Background

By a June 1997 rating decision, the RO granted service 
connection for schizophrenia.  By a December 1982 rating 
decision, the RO proposed to sever service connection for 
schizophrenia based on a finding of clear and unmistakable 
error (CUE).  By a February 1983 rating decision, the RO 
effectuated the proposal.  In June 1985, the Board denied 
entitlement to restoration of service connection for 
schizophrenia.  The veteran did not appeal the Board's 
decision and the decision became final.  

The veteran filed an application to reopen the claim that was 
received on June 9, 1997.  This claim was granted in a 
February 2002 Board decision.  In March 2002, the RO 
effectuated the Board's decision, and assigned an effective 
date of June 9, 1997, the date of the application to reopen.  
The veteran appealed the effective date.  The veteran argued 
that the date should go back to December 1982.  Specifically, 
he contends that the evidence of record substantiates that 
his condition has been chronic since service, and that he has 
successfully maintained his appeal since the RO rating 
decision of December 1982.  In support of his claim, he has 
submitted various medical records with various treatment 
dates, including many duplicate records, showing psychiatric 
treatment.   

During the course of the appeal, the veteran alleged that 
there was clear and mistakable error (CUE) in the June 1985 
Board decision.  The veteran's CUE motion was denied by the 
Board in March 2004. 

Analysis

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2007).

The effective date of an evaluation and award of compensation 
after a final disallowance will be the date of receipt of the 
claim or the date entitlement arose, whichever is later, 
except as otherwise provided.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(q)(1)(ii).

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105(a).

As noted above, in June 1985, the Board denied entitlement to 
restoration of service connection for schizophrenia.  The 
Board finds that the date of receipt of the veteran's claim 
to reopen, June 9, 1997, is the appropriate effective date 
for service connection under the provisions of 38 U.S.C.A. § 
5110.  See also 38 C.F.R. § 3.400(r).  Further analysis could 
not bring about an earlier effective date because the proper 
effective date of an award based on a claim to reopen could 
be no earlier than the date on which the request to reopen 
was received.  

Furthermore, in March 2004 the Board denied the veteran's 
motion for CUE in the June 1985 Board decision.  Accordingly, 
the veteran has been awarded the earliest effective date 
provided by law.  As the applicable law and regulatory 
provisions are clear on the issue at hand, the Board 
concludes that the appeal for an effective date earlier than 
June 9, 1997, for the grant of service connection for 
schizoaffective disorder must be denied.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.


ORDER

An effective date prior to June 9, 1997, for the grant of 
service connection for schizoaffective disorder is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


